The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed May 19, 2022. In virtue of this communication, claims 1-20 are currently patentable. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Faaborg et al. (US 20170060230 Al) in view of Cho (US 10514755 B2) in further view of Srinivasan et al. (US 10902684 B2) and Wang et al. (US 20210256261 Al IDS prior art) discloses a system for dynamic switching and merging of head, gesture and touch input in virtual reality, a virtual object may be selected by a user in response to a first input implementing one of a number of different input modes. Once selected, with focus established on the first object by the first input, the first object may be manipulated in the virtual world in response to a second input implementing another of the different input modes. In response to a third input, another object may be selected, and focus may be shifted from the first object to the second object in response to a third input if, for example, a priority value of the third input is higher than a priority value of the first input that established focus on the first object. If the priority value of the third input is less than the priority value of the first input that established focus on the first object, focus may remain on the first object. In response to certain trigger inputs, a display of virtual objects may be shifted between a far field display and a near field display to accommodate a particular mode of interaction with and manipulation of the virtual objects. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624